UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1375


RALPH T. BYRD,

                 Plaintiff - Appellant,

          v.

MELVIN G. BERGMAN,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-02086-RWT)


Submitted:     August 21, 2012             Decided:   August 27, 2012


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ralph T. Byrd appeals from the district court’s orders

dismissing for lack of jurisdiction his complaint in which he

alleged       legal   malpractice,         and    denying      his       motion     for

reconsideration.          We    have   reviewed      the    record    and    find   no

reversible error. *       Accordingly, we affirm for the reasons stated

by the district court.            Byrd v. Bergman, No. 8:11-cv-02086-RWT

(D. Md. filed Feb. 15, 2012; entered Feb. 16, 2012 & Mar. 15,

2012).        We dispense with oral argument because the facts and

legal       contentions   are   adequately       presented    in     the    materials

before      the   court   and   argument     would    not    aid   the     decisional

process.

                                                                             AFFIRMED




        *
       To the extent that Byrd also seeks to appeal the district
court’s imposition of $15,000 in sanctions, we decline to
address that order because the contempt proceedings are still
ongoing.



                                         2